Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 27, 2017

                           No. 04-17-00406-CR & 04-17-00407-CR

                                  Bruce Ray BLACKWELL,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                Trial Court No. 5842 & 5843
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER

        Appellant’s brief was due October 18, 2017. On October 24, appellant filed a motion for
extension of time requesting a sixty-day extension of time to file the brief. We grant the motion
and order appellant’s attorney, Zachary P. Hudler, to file the brief by December 18, 2017 (61
days after the original due date). Counsel is advised that no further extensions of time will be
granted absent a motion that (1) demonstrates extraordinary circumstances justifying further
delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance. If the brief or a conforming motion is not filed by the date
ordered, the court may abate this appeal and remand the case to the trial court for a hearing to
determine whether appellant or counsel has abandoned the appeal.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2017.
___________________________________
Keith E. Hottle
Clerk of Court